                                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-00460 PA (SKx)                                           Date    January 22, 2020
 Title            Mikhail Matveevskiy v. FCA US, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                              N/A
                Deputy Clerk                              Court Reporter                           Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant FCA US, LLC (“Defendant”).
(Dkt. No. 1 (“Removal”).) Defendant asserts this Court has jurisdiction over the action brought against it
by plaintiff Mikhail Matveevskiy (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C.
§ 1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001).

         In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal alleges:

                    At the time this action was commenced, Plaintiff Mikhail Matveevskiy
                    was a citizen of the State of California and domiciled there as well. Based
                    on information and belief, Plaintiff . . . currently resides in Los Angeles,
                    Los Angeles County, California. . . . Furthermore, Plaintiff held a Sherman


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 2
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-00460 PA (SKx)                                          Date    January 22, 2020
 Title          Mikhail Matveevskiy v. FCA US, LLC

                 Oaks, Los Angeles County, California address at the time he leased the
                 Subject Vehicle on April 21, 2018. . . . Based on information and belief,
                 Plaintiff has held multiple addresses in Los Angeles County, California
                 since the year 2012. . . . Based on the foregoing, there is no evidence
                 whatsoever that Plaintiff has any intention to leave California.

(Removal at ¶ 11.) As the Notice of Removal alleges, Defendant’s support for its allegations concerning
Plaintiff’s citizenship relies in part on Plaintiff’s residency. Because an individual is not necessarily
domiciled where he or she resides, Defendant’s allegations of Plaintiff’s residency are insufficient to
establish his citizenship. In addition, Defendant’s allegations of Plaintiff’s citizenship, made on
information and belief, are insufficient to establish his citizenship. Finally, that Plaintiff resided in
California in 2018 says nothing about Plaintiff’s citizenship. “Absent unusual circumstances, a party
seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525,
527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon information and
belief is insufficient.”). As a result, Defendant’s allegations are insufficient to invoke this Court’s
diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 19STCV44784, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
